Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-72 were canceled. 
Claims 73-92 were added.
Claims 73-92 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 73-85 and 92) in the reply filed on 04 January 2021 is acknowledged.
Claims 86-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 January 2021.

Claims 73-85 and 92 are under consideration.

Specification
The disclosure is objected to because of the following informalities: description for Figure 9E is missing on page 10.  
Appropriate correction is required.

Claim Objections
Claim 74 is objected to because of the following informalities: “CTLA- 4” in line 5 should read “CTLA-4”. Appropriate correction is required.

Claim 77 is objected to because of the following informalities: “ProTx-I ProTx-II” in line 4 should read “ProTx-I, ProTx-II”.  Appropriate correction is required.

Claim 85 is objected to because of the following informalities: “a pharmaceutical composition according to claim 84” should read “the pharmaceutical composition according to claim 84”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 recites “(ii) at least one peptide binds specifically to EGFR and at least one peptide binds specifically to PD-L1” in lines 6-7. It is not clear whether same peptide binds to both EGFR and PD-L1 or different peptides binds to each. It is 
Claim 76 recites the limitation "the peptide that binds specifically to EGFR” and “the peptide that binds specifically to PD-L1” in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 76 depends from claims 75 and 73 directly or indirectly but claims 73 and 75 do not recite "a peptide that binds specifically to EGFR” and “a peptide that binds specifically to PD-L1”.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-82 and 84-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  
In the instant case, the claims are drawn to a genus of constructs comprising at least two different peptides binding to at least two different extracellular tumor antigens, and at least one toxin, wherein the peptides and the toxin are covalently bound directly or through a carrier, and wherein the construct comprises multiple copies of at least one of the peptides or the toxin.
Here these peptides do not share any particularly identifying (i.e., substantial) structural feature, which correlates with any particularly identifying functional feature that is also shared by many, if not all, of these peptides which would allow one of skill in the art to immediately envision, recognize or distinguish at least most of its members from other peptides.
Notably, it is well-established in the art that there is a high degree of unpredictability in determining the three-dimensional structure of a protein a priori such that peptides with a given function cannot generally be modeled.
As evidenced by Jones (Pharmacogenomics Journal, 1:126-134, 2001), protein structure “prediction models are still not capable of producing accurate models in the vast rd paragraph).  Furthermore, Tosatto et al state, “the link between structure and function is still an open question and a matter of debate” (Current Pharmaceutical Design, 12:2067-2086, 2006, page 2075, 1st new paragraph).  Here the claims recite a genus of peptides only described by their function of binding to extracellular tumor antigens, yet the structures of such peptides would be expected to be widely divergent and unpredicatable.
Accordingly, although the skilled artisan could potentially screen peptides encompassed by the claims to identify those binding to extracellular tumor antigens, for example, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
The instant specification disclosed multi-armed PEG complex loaded with 2 targeting peptides (SEQ ID NO: 1 and 2) and 2 toxins (SEQ ID NO: 3 and 4) in example 
Regarding claim 74, as discussed above, the instant specification disclosed two multi-armed PEG complex loaded with 2 targeting peptides (SEQ ID NO: 1 and 2) which bind to EGFR and PD-L1. Therefore, the instant specification does not have an adequate written description for a genus of constructs that bind to HER2, androgen receptor, benzodiazepine receptor, Cadherin, CXCR4, CTLA-4, CD2, CD19, endothelin receptor, ErbB4, FGFR, folate receptor, HER4, HGFR, Mucin1, OGFR, PD-1, PD-L2, PDGFR or VEGFR as instant claim 74 claims.
Regarding claims 76 and 80, claims 76 and 80 specify the specific sequences for the peptides binding to EGFR and PD-L1 (SEQ ID NO: 1 and 2). However, the claims also recites “an analog thereof” which is such a broad limitation that one of ordinary skill in the art cannot visualize the “structural features common to the members of the genus” (e.g., specific sequence for the targeting peptide). Therefore, the instant specification does not have an adequate written description for the instant claims 76 and 80.  
In view of the aforementioned case law and in view of the lack of any specific description for a construct comprising at least two different peptides, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 73 and 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0065142 (hereinafter PGPub '142; PTO-892). 
Regarding claim 73, PGPub '142 teaches bispecific antigen binding molecules (Figure 1A and 1B). PGPub '142 teaches that multiple copies of a toxin or combinations of various toxins can optionally be coupled to a multispecific and multivalent composition of the invention (paragraph 456). A “peptide” encompasses oligopeptide and polypeptide and therefore encompasses a protein. Thus instant claim 73 encompasses a bispecific antigen binding molecule coupled to toxins.
Regarding claim 77, PGPub '142 teaches that enzymatically active toxins that can be used in compositions of the invention include nonbinding active fragment of diphtheria toxin and Pseudomonas exotoxin (paragraph 456).



Claim(s) 73, 74, 77, 81 and 82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0065711 (hereinafter PGPub '711; IDS).

Regarding claim 77, PGPub '711 teaches that cytotoxins include ricin (paragraph 063). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 73-78, 81-82 and 84-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/855292 (hereinafter application ‘292; US2020/0339629; IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 73, application ‘292 claims a construct comprising multiple copies of at least one peptide that binds specifically to the extracellular tumor antigen cMet, multiple copies of two other peptides binding to at least two different extracellular tumor antigens, and at least one toxin, wherein the peptides consists 5of from 8 to 30 amino acid residues, and wherein the peptides and the toxin are covalently bound directly or through a carrier or a scaffold (claim 1 of application ‘292).
Regarding claim 74, application ‘292 claims the construct, wherein one of the other peptides binds specifically to EGFR and the other one binds specifically to PD-L1 (claims 2-3).
Regarding claim 75, application ‘292 claims the construct wherein the construct comprises from 3 to 10 different peptides, from 2 to 10 different toxins and 2 to 50 copies of each of the peptides and the toxins (claim 9).
Regarding claim 76, application ‘292 claims the construct, wherein the peptide that binds specifically to EGFR is a peptide having the sequence CHPGDKQEDPNCLQADK (SEQ ID NO: 11) or an analog thereof, and the peptide that 
Regarding claim 77, application ‘292 claims the construct, wherein the toxin is a peptide, polypeptide or protein toxin selected from the group consisting of: a toxin specifically binding to a eukaryotic elongation factor 2, Diphtheria toxin, Pseudomonas exotoxin, Anthrax toxin, botulinum toxin, Ricin, PAP, Saporin, Gelonin, Momordin, ProTx-I, ProTx-II, Conus californicus toxin, snake-venom toxin, and cyanotoxin (claim 7).
Regarding claim 78, application ‘292 claims the construct, wherein the toxin binding to eukaryotic elongation factor 2 is selected from a peptide of SEQ ID NO: 13 and SEQ ID NO. 14 (claim 8). SEQ ID NO: 14 of application ‘292 is same amino acid sequence as SEQ ID NO: 5 of instant application (see below for result 1 of 5.rapbn).
Result 1 of 5.rapbn

    PNG
    media_image1.png
    573
    736
    media_image1.png
    Greyscale


Regarding claim 81, application ‘292 claims the construct of claims 1, wherein at least one of the peptides and/or at least one toxin is covalently bound to an organic scaffold directly or through a linker or spacer (claim 12).
Regarding claim 82, application ‘292 claims the construct, wherein the organic scaffold comprises a polyethylene glycol 10(PEG) molecule or a modified PEG molecule and wherein the PEG molecule comprises 8 to 56 sites available to bind the peptides and the toxin(s) (claims 13-14).

Regarding claim 85, application ‘292 claims a method of treating cancer in a subject in need thereof comprising administering to said subject a pharmaceutical composition according to claim 15 (claim 16).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 83 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 92 is allowed. 

The following is a statement of reasons for the indication of allowable subject matter: sequence search with SEQ ID NO: 1, 2, 3, and 4 revealed that there is no prior art for these specific sequences. 


Conclusion
Claims 73-82 and 84-85 are rejected.

Claim 92 is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643